IN THE COURT OF APPEALS OF TENNESSEE
                                 AT NASHVILLE
                                            March 19, 2004 Session

               JENNIFER LEE HEWSON v. KERRY DAVID HEWSON

                         Appeal from the Circuit Court for Davidson County
                              No. 01D-891 Muriel Robinson, Judge


                        No. M2002-02785-COA-R3-CV - Filed March 31, 2004


This appeal involves the financial aspects of a divorce decree filed by the Circuit Court for Davidson
County. The husband takes issue with the apportionment of the marital debts, the amount of child
support, and the award of spousal support. We affirm the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

WILLIAM C. KOCH , JR., P.J., M.S., delivered the opinion of the court, in which WILLIAM B. CAIN and
PATRICIA J. COTTRELL, JJ., joined.

Clark Lee Shaw, Nashville, Tennessee, for the appellant, Kerry David Hewson.

Jeffrey L. Levy, Nashville, Tennessee, for the appellee, Jennifer Lee Hewson.


                                       MEMORANDUM OPINION1

        The parties were married on June 30, 1991. There were two children born of the marriage.
On March 30, 2001, Mr. Hewson announced that he was leaving Ms. Hewson and the children for
another woman. At that time, the family’s principle source of income was a concrete subcontracting
company run by Mr. Hewson. Days after leaving his wife and children, Mr. Hewson closed the
marital business and opened a “new” concrete subcontracting business nominally controlled by his
paramour.



       1
           Tenn. Ct. App. R. 10 provides:

       The Court, with the concurrence of all judges participating in the case, may affirm, reverse or modify
       the actions of the trial court by memorandum opinion when a formal opinion would have no
       precedential value. W hen a case is decided by memorandum opinion, it shall be designated
       “MEMORANDUM O PINION,” shall not be published, and shall not be cited or relied on for any
       reason in any unrelated case.
        The parties were divorced on October 31, 2002. After a hearing and the receipt of
documentary evidence submitted by the parties, the trial court found that the husband’s “new”
business was a sham designed to shield the husband from having to pay the marital debt, child
support, and alimony. The trial court ordered Mr. Hewson to pay $1,366 per month for the support
of the couple’s two minor children and rehabilitative alimony of $500 per month for a period of three
years. The trial court also assigned Mr. Hewson responsibility for marital debt totaling over $92,000.

        On appeal, Mr. Hewson argues that the trial court abused its discretion in setting the amount
of child support, in awarding rehabilitative alimony at all, and in assigning him responsibility for
marital debt totaling more than $92,000. We review such financial determinations by the trial court
under an “abuse of discretion” standard of review. State ex rel. Vaughn v. Kaatrude, 21 S.W.3d 244,
248 (Tenn. Ct. App. 2000) (child support); Dube v. Dube, 104 S.W.3d 863, 869 (Tenn. Ct. App.
2002) (spousal support); Ekelem v. Ekelem, No. W2001-02986-COA-R3-CV, 2003 WL 21014972,
at *4 (Tenn. Ct. App. Apr. 16, 2003) (distribution of marital debt). After carefully reviewing the
record and briefs, we find no abuse of discretion on the part of the trial court.

        Accordingly, we affirm the trial court’s decision. In addition, we decline Ms. Hewson’s
request that we exercise our discretion to find Mr. Hewson’s appeal frivolous and to award her
attorneys’ fees on appeal as a consequence pursuant to Tenn. Code Ann. § 27-1-122 (2000). The
costs of this appeal are taxed to Kerry D. Hewson and his surety for which execution, if necessary,
may issue.



                                                       ______________________________
                                                       WILLIAM C. KOCH, JR., P.J., M.S.




                                                 -2-